Citation Nr: 1219823	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-41 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold exposure.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to January 1948 and August 1950 to September 1951.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012.  The hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has peripheral neuropathy as the result of in-service cold exposure.  


CONCLUSION OF LAW

The criteria for service connection for residuals of cold exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has residuals of in-service cold exposure.  He has reported that he sustained frostbite, manifested by numbness in the feet and index fingers, as a result of exposure to extremely cold temperatures while stationed in Korea in November and December 1950.  He initially reported numbness, pain, occasional swelling, cold sensation, and nail deformity in the feet and intermittent numbness and color change in the index fingers.  See, e.g., April 2009 VA examination record.  He later indicated that the numbness also affected his legs and hands.  See August 2009 notice of disagreement.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

An April 2009 VA examination record reflects the examiner's diagnoses of right ulnar neuropathy, not caused by or a result of cold injury; cold injury upper extremities without current objective findings or significant residuals; and cold injury lower extremities without current objective findings.  The examiner reported that the Veteran did have a mild neuropathy of the lower extremities that was subjective in nature.  The examiner opined that it was as least as likely as not that the neuropathy was related to natural aging or degenerative disc disease of the lumbar spine.  It appears this opinion was based, in part, on the examiner's finding that the Veteran had no radiographic changes suggestive of cold injury at the time of examination.  

An April 2009 private physician's statement indicates that the Veteran was treated for "complications of frostbite/neuropathy from complications in military service in Asiatic Pacific in October 1950 to August 1951."  The same physician submitted another opinion in October 2009.  At that time, the physician reported that the Veteran had a cold weather injury for which he had been evaluated in the past.  She explained that the Veteran experienced chronic neuropathy symptoms, including cold sensitivity, joint pain and stiffness, weakness, ulcerations, vascular insufficiency, disturbances of nail growth, and hyperhidrosis.  See Jones statements.  

VA obtained an opinion from a medical professional in February 2010.  The author of the opinion noted that she had reviewed the claims file, including the aforementioned private physician's statements.  The author reported that the VA examination revealed no evidence of hyperhidrosis or vascular insufficiency and that, although there was mild osteoarthritis and osteoporosis, distal sensory loss, hair loss, toenail fungus, and cold sensitivity, it was consistent with aging.  The author explained that the Veteran's symptoms were not worse than expected based on the Veteran's age and were not of premature onset.  Thus, the author believed it was less likely than not that the Veteran's conditions were caused by or related to cold exposure in service.

In May 2012, the Veteran submitted statements from private physicians indicating that it was "highly probable" that his peripheral neuropathy was due to in-service frostbite.  See Mitchell and Jones statements.  

The Veteran is competent to report in-service cold exposure and to describe the symptoms associated with the in-service cold exposure and the symptoms which have recurred at the sites affected by that cold exposure, and the Board finds this history is credible and consistent with the nature and circumstances of Veteran's service in Korea.  See 38 C.F.R. § 3.159(a)(2); Layno, supra.  The Board acknowledges that the positive medical findings are predicated on frostbite in service which is not shown by the record.  The Board has found the Veteran credible to report in-service frostbite, however.  See March 2012 hearing transcript.  As such, the private medical opinions are probative.  Cf. Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board finds the evidence is in equipoise with regard to whether the Veteran has residuals of in-service cold exposure.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted.  38 U.S.C.A. § 5107(b).   As the decision grants the appeal, there is no need to discuss compliance with the duties to notify and assist.   


ORDER

Service connection for residuals of cold exposure is granted.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


